Citation Nr: 0501586	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  94-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carotidynia.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for variously diagnosed 
respiratory disorders, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for joint pain and/or 
left arm tremors and weakness, including as due to an 
undiagnosed illness.

5.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for left 
wrist fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to September 1968 (which included Vietnam service 
from January 1966 to September 1968).  He also served on 
active duty from September 1990 to May 1991 (which included 
service in the Southwest Asia theater of operations) from 
November 1990 to April 1991 as a chemical operations 
specialist.  A Board of Veteran's Appeals (Board) April 1999 
decision/remand in these matters contains an exhaustive (and 
complete) discussion of the history of this case.  In 
essence, these matters are before the Board from rating 
decisions (September 1993 and June 1994) of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing in 
October 1994 with respect to some of the issues on appeal.  
In August 1995 he testified at a Travel Board hearing before 
the undersigned.  In March 1997, the Board remanded the case 
for further development.  In April 1999, the Board again 
remanded these matters for further development.  




FINDINGS OF FACT

1.  Carotidynia was not manifested in service and is not 
shown to be related to service.  

2.  A low back disorder was not manifested in service, 
arthritis of the lumbar spine was not manifested in the first 
postservice year, and it is not shown that any current low 
back disability is related to service.

3.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

4.  The veteran's respiratory disorders, including asthma, 
bronchitis, and chronic obstructive pulmonary disease (COPD), 
are known clinical entities, were not manifested in service, 
and are not shown to be related to service.

5.  Competent evidence establishes that the veteran has 
peripheral neuropathy of the upper extremities that is 
related to environmental factors in service and that his left 
upper extremity tremor is due to undiagnosed illness.  

6.  Symptoms of the veteran's PTSD are reasonably shown to 
result in severe occupational and social impairment with 
reduced reliability and productivity; totally incapacitating 
symptoms or total impairment due to PTSD symptoms are not 
shown.

7.  The veteran's service connected left wrist disability is 
not shown to result in any impairment of function.


CONCLUSIONS OF LAW

1.  Service connection for carotidynia is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Service connection for a low back disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2004).

3.  Service connection for variously diagnosed respiratory 
disorders, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  Service connection for peripheral neuropathy of the upper 
extremities and for a tremor of the left upper extremity is 
warranted. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.317 (2004).

5.  A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, Part 
4, Diagnostic Code (Code) 9411 (in effect prior to November 
7, 1996); Code 9411 (in effect from November 7, 1996).
.
6.  A rating in excess of 10 percent for left wrist fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Codes 
5003, 5010, 5213, 5214, and 5215) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the September 1993 and June 1994 RO 
rating decisions and in an April 1994 and August 1995 
statements of the case (SOC).  Several subsequent statements 
of the case (SSOC), most recently dated in June 2004, acted 
to keep the veteran informed of the appellate posture of his 
claims.  An April 2003 (after the ratings appealed) letter, 
in addition to specifically citing "VCAA," informed the 
veteran what type of evidence he needed to prevail in his 
claims, and of his and VA's respective responsibilities in 
claims development.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decisions on appeal, 
such notice was provided prior to the RO's last adjudication 
and certification to the Board.  The veteran was not advised 
verbatim to submit everything in his possession pertaining to 
his claims.  However, he was advised what type of evidence 
was pertinent, and what he was responsible for submitting 
(and by inference that he should submit it).  This was 
essentially equivalent to advising him to submit everything 
pertinent to his claims.  The veteran has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  Remanding these claims (now 
pending more than ten years) to correct any technical notice 
deficiency would serve no useful purpose.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded several VA 
examinations, including pursuant to the April 1999 Board 
remand.  The record is complete.  He has been afforded 
opportunity to present his arguments at a hearing.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  

Factual Basis

The veteran contends that he has carotidynia, respiratory 
problems and joint/low back pain all as result of his 
military service, to include as due to an undiagnosed 
illness.  He claims that his carotidynia and respiratory 
problems had their onset during his active duty.  See 
September 2004 Appellant's Brief, at page 6.  It is also 
alleged that he has a low back disorder as a result of a 
lifting injury during a period of active duty for training 
(ACDUTRA) in Saudi Arabia.  Id.  He also claims that his 
service-connected PTSD and left wrist fracture residuals 
should be rated higher than they currently are.  .

Service medical records show that on August 1964 enlistment 
and September 1968 separation examinations clinical 
evaluations were normal.  An emergency care and treatment 
report, dated February 11, 1989, shows complaints of back 
pain resulting from lifting laundry all day.  The veteran 
added that the pain began 3 to 4 days prior.  Muscle strain 
was diagnosed.  A November 1990 Report of Medical History 
shows that the veteran did not complain of any health 
problems.  An April 1991 health record shows that he 
fractured his left wrist in December 1990.  On April 1991 
demobilization examination, a left wrist fracture in 
Southwest Asia was reported.  Clinical evaluation was normal.  

On July 1991 VA examination the veteran mentioned that he 
fractured his left wrist after tripping on a tent wire during 
Desert Storm.  (He added that he had injured his neck at work 
about a year earlier.)  Status post wrist fracture was 
diagnosed (in pertinent part).  

A February 1992 private hospital record shows that the 
veteran underwent cervical discectomy and fusion.  

On March 1993 Persian Gulf registry examination, pulmonary 
function studies showed indications for pulmonary emphysema.  
The veteran was advised that it was questionable whether his 
symptoms were related to oil/smoke exposure in the Persian 
Gulf.  

On July 1993 VA general medical examination status post 
cervical disc surgery, chronic back pain and chronic 
bronchitis were diagnosed.  

A July 1993 VA X-ray report shows findings reflective of 
cervical spine disc degeneration with secondary arthritic 
changes.  
An August 1993 VA PTSD examination report includes a 
diagnosis of PTSD.  (COPD was also diagnosed.)

A February 1995 VA primary care clinic treatment note shows a 
diagnosis of muscle tingling and tremors.  

On April 1995 Persian Gulf illness examination the veteran 
complained of muscle joint pain and breathing difficulties.  
The diagnoses included, in pertinent part, COPD, PTSD, 
essential tremor and carotidynia.  Neurologic examination 
revealed left upper extremity essential tremor and muscular 
pain in the left upper extremity and neck without neurologic 
deficit.  

An April 1995 VA consultation sheet includes a diagnosis of 
carotidynia.

A September 1996 VA discharge summary includes diagnoses of, 
in pertinent part, PTSD and COPD.

An October 1996 private procedure report notes that the 
veteran injured his neck "some years ago" while working at 
Lucasville prison.  He underwent a cervical diskectomy four 
years prior.  He complained of low back and neck pain.  
Lumbar spine radiculitis was diagnosed.  

A May 1997 private medical record shows a diagnosis of 
chronic low back pain.

On January 1998 VA joints examination, status post navicular 
fracture of the left wrist in 1990 was diagnosed.  Bilateral 
hip bursitis and bilateral knee arthralgias were also 
diagnosed.  

On January 1998 VA mental disorders examination, PTSD was 
diagnosed.  A Global Assessment of Functioning (GAF) score of 
30 was assigned.  

On January 1998 VA neurologic examination status post 
cervical fusion, secondary to 1992 industrial accident, was 
diagnosed.  

On January 1998 VA sinus, larynx and pharynx examination 
chronic allergic rhinitis with chronic sinusitis was 
diagnosed.  On VA respiratory examination, also in January 
1998, chronic bronchitis/asthma was diagnosed.  

On January 1998 VA spine examination chronic low back pain 
with degenerative disc disease (confirmed by X-ray 
examination) was diagnosed.  

Verification of periods of ACDUTRA (specifically sought for 
February 1989) per the Board's April 1999 remand was received 
in May 2000.  Service personnel records show that the veteran 
had a total of 17 days, beginning April 14, 1989 and ending 
April 29, 1989.  

A private X-ray report dated in September 2001 shows 
lumbosacral multi-level degenerative disc disease and facet 
osteoarthropathy.  X-rays of the left wrist on same day 
showed degenerative changes of the radiocarpal articulation.

On August 2001 VA fee-basis psychiatric examination, the 
veteran was alert and oriented to time, place and person.  He 
was well groomed, with good hygiene.  He had good eye 
contact.  Speech was normal.  He did not exhibit any 
psychomotor symptoms.  His mood was depressed, and his affect 
was restricted.  He denied any suicidal or homicidal 
ideation, but did express having frequent suicidal thoughts 
without a plan at the time.  He denied any auditory or visual 
hallucinations.  He did not exhibit any psychotic symptoms.  
His insight was intact but he showed minimal to poor 
judgment.  PTSD, recurrent, severe and chronic was diagnosed.  
A GAF score of 45 to 50 was assigned.  The examiner added 
that the GAF score would be 60 to 65 when the veteran's 
symptoms were less fulfilled.  The examiner further mentioned 
that the veteran had problems with flashbacks and suffered 
from intense psychological distress to certain triggers, such 
as certain smells, loud sounds and looking at Asian people.  
He was noted to be very hypervigilant and hyperaroused.  The 
examiner commented that the veteran's PTSD was having a 
severe impact on his social and industrial functioning.  

On August 2001 VA fee-basis examination by an Osteopath, the 
veteran complained of numbness and tingling of the bilateral 
upper extremities.  He had a tension tremor of the left upper 
extremity.  The examiner noted that there was no obvious 
reason for his left upper extremity tremor shown in the 
medical records, and no obvious etiology was known at that 
time of examination.  The diagnoses included COPD, 
restrictive lung disease, peripheral neuropathy of the upper 
extremities with decreased sensation of the hands (most 
likely a result of Agent Orange or nerve gas exposure during 
Gulf war) (emphasis added) and left upper extremity tremor 
(etiology unknown).

On September 2001 VA fee-basis orthopedic examination the 
veteran complained of low back pain which he attributed to 
his injuring his low back in 1988 lifting a laundry basket 
while on reserve duty in Honduras.  He added that he re-
injured his back falling off a tent in 1991 during the 
Persian Gulf War.  He gave a history of chronic neck pain, 
beginning after a work-related neck injury in May 1990 
sustained while working as a guard at the Southern Ohio 
Correctional Facility.  He denied any specific injury to the 
neck in the military.  He also gave a history of past carpal 
tunnel release surgery.  He denied any active medical care 
for his left wrist.  Chronic lumbosacral strain with 
degenerative disc disease and status post left wrist fracture 
with good healing and minor scarring were diagnosed.  The 
examiner indicated that while the veteran provided a history 
of a 1988 back injury in service (and that based on such 
"historical information" he would have to conclude that the 
veteran's lower back pain was the result of this injury), 
review of the veteran's records did not corroborate the his 
assertion as to the etiology of his low back disability.  
Examination of the left wrist showed a 1 1/2 inch dorsal scar 
at the proximal wrist.  No apparent deformity of the wrist 
was noted.  Painless range of motion was noted; dorsiflexion 
to 60 degrees, palmar flexion to 60 degrees, radial deviation 
to 20 degrees, ulnar deviation to 20 degrees, and supination 
and pronation to 90 degrees each.  The examiner opined that 
the veteran's left wrist exhibited very little objective 
abnormality.  Full painless range of motion was reported.  No 
impairment of coordination or fatigability was observed.  The 
surgical incision healed with minor scarring.  Objective 
residual left wrist impairment was not observed.  

A September 2003 VA progress note shows that the veteran 
exhibited chronic PTSD symptoms.  The GAF score assigned was 
55.  
A December 2003 VA outpatient treatment record, reports a 
diagnosis of chronic PTSD, with a GAF score of 52.  The 
veteran reported nightmares and sleep problems, and 
complained of occasional depression.  He startled easily.  On 
examination he was alert, casually and appropriately attired, 
with good eye contact.  He was oriented in all spheres.  His 
mood was calm and neutral.  He was logical and goal directed.  
Speech was coherent and relevant.  Memory was good.  No 
suicidal or homicidal ideation was observed.  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Certain chronic disabilities including, as here pertinent, 
arthritis, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
The regulations governing ratings of mental disorders were 
amended effective November 7, 1996.  From their effective 
date, the veteran is entitled to a rating under the revised 
criteria.  

Under the Code 9411 criteria, in effect prior to November 7, 
1996, when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted. 

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
38 C.F.R. § 4.130, Code 9411, effective prior to November 7, 
1996.  

The veteran was notified of the revisions in the criteria for 
rating mental disorders that took effect on November 7, 1996 
in a June 2004 SSOC.  Under the revised rating criteria, a 30 
percent evaluation is warranted when occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994).

The veteran's service-connected left wrist disorder has been 
rated under Code 5215 governing ratings for limitation of 
motion of the wrist.  Dorsiflexion of either wrist to less 
than 15 degrees or palmar flexion limited in line with the 
forearm warrants a maximum 10 percent rating (which is 
currently assigned).  A higher rating requires ankylosis.  
See 38 C.F.R. § 4.71a, Code 5214.  Also, for possible 
application is Code 5213, under which a 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation.  (Normal range of motion 
criteria for the wrist is illustrated in 38 C.F.R. § 4.71, 
Plate I.)

Analysis

Carotidynia

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; carotidynia is diagnosed.  The further two 
requirements to be satisfied are:  Evidence of disease or 
injury in service and competent evidence of a nexus between 
the current disability and the disease or injury in service.  
The veteran's service medical records do not reflect a 
diagnosis of carotidynia.  Consequently, service connection 
for carotidynia on the basis that it became manifested in 
service and has persisted since is not warranted.  

There is also no competent evidence that relates the 
veteran's currently diagnosed carotidynia (first diagnosed 
1995) to service.  There is no medical opinion which relates 
carotidynia to service or any event therein.  The Board has 
considered the veteran's assertions.  However, as a layperson 
he is not competent to render a probative opinion on a 
medical matter, such as a nexus between his carotidynia and 
his military service.  Espiritu, supra.  

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Low Back Disorder

There is a medical diagnosis of current low back disability.  
Low back pain and strain and degenerative disc disease are 
diagnosed.  The veteran attributes his back problems to 
service, and, specifically to a lifting injury during ACDUTRA 
service or, in the alternative, to a 1991 fall.  While muscle 
strain was diagnosed on February 11, 1989, no other low back 
complaints, abnormal findings, or treatment were reported.  
Hence, the injury in February 1989 appears to have been 
acute.  Furthermore, and more significantly, it has not been 
verified that the veteran was indeed on ACDUTRA on that date.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested during active 
service and has persisted since, is not warranted.  The 
earliest competent (medical) evidence of chronic low back 
pathology of record is in 1998.  Specifically, low back 
arthritis was not manifested within one year following the 
veteran's separation from active duty.  Consequently, 
presumptive service connection for low back arthritis under 
38 U.S.C.A. §§ 1112, 1113 is not warranted.  There is no 
postservice continuity of complaints or symptoms pertaining 
to a low back disability prior to that time.  Such a lapse of 
time between service separation (1991) and the earliest 
documentation of current chronic low back disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
And the record is devoid of any medical opinion which relates 
the low back disability at issue to service or to any event 
therein.  Notably, the September 2001 VA orthopedic examiner 
commented that while he would have to attribute the veteran's 
low back disability to injury in service were he to rely on 
the veteran's history, that history was inconsistent with the 
record.  

Without competent evidence of a nexus between current low 
back disability and service, service connection for such 
disability is not warranted.  The veteran's statements and 
his representative's arguments relating current low back 
problems to service cannot by themselves establish that this 
is so.  As laypersons, they are not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.

Variously Diagnosed Respiratory Disorders

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for triggering application of Persian Gulf War 
presumptions.  See 38 U.S.C.A. §§ 1117, 1118.  38 C.F.R. 
§ 3.317 also requires that there be disability manifested by 
one or more signs or symptoms of an undiagnosed illness.  The 
Board finds that while the evidence of record shows that the 
veteran has in fact presented evidence that he has a chronic 
disability manifested by respiratory symptoms, such 
disability has been attributed to well-established clinical 
entities, to include asthma, pulmonary emphysema, bronchitis, 
and COPD, not to undiagnosed illness.  Hence, the claim that 
the veteran's respiratory disability is due to an undiagnosed 
illness incurred during Persian Gulf service is without 
merit.  

While the veteran's contentions have been primarily centered 
on his service in the Persian Gulf during Operation Desert 
Storm, the claim must also be considered on a direct basis, 
i.e., it must also be determined if any respiratory 
disability may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  There is no competent evidence linking any of the 
veteran's diagnosed respiratory disorders to active duty.  He 
has not submitted any competent evidence, nor is there any 
medical evidence of record, which establishes that the 
veteran currently suffers from a respiratory disorder related 
to his periods of active duty or any incident therein.  

The veteran's own assertion that there is a nexus between his 
claimed respiratory disorders and his military service is not 
competent evidence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu, supra.  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Disability manifested by Joint Pain or Weakness and Left Arm 
Tremors

On August 2001 VA examination, the examiner determined that 
the veteran has a left upper extremity tremor of unknown 
etiology.  The examiner further found that the veteran had 
peripheral neuropathy of the upper extremities with decreased 
sensation of the hands, most likely as a result of Agent 
Orange or nerve gas exposure.  Notably, the veteran served 
both in Vietnam and in Saudi Arabia.  The August 2001 VA 
examination was arranged by, and at the behest of, VA.  
Presumably, the examiner was well-qualified to conduct the 
examination and to provide the opinions given.  As the 
examiner, in essence, found the veteran to have an 
undiagnosed illness manifested by left upper extremity 
tremors and peripheral neuropathy of both upper extremities 
related to environmental factors in service, service 
connection for such disability is warranted.

Rating for PTSD

It is also noteworthy that where, as here, the claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Examination reports and treatment records have shown fairly 
consistent  symptom descriptions, and functioning scores in 
approximately the same range.  Consequently, the Board finds 
no distinct periods warranting separate "stages."

As was noted, in January 1998 the veteran was reported to 
have a GAF score of 30.  On August 2001 VA examination, his 
mood was depressed, and his affect restricted.  He expressed 
having frequent suicidal thoughts (albeit without plan).  
Judgment was minimal to poor.  The diagnosis was severe, 
chronic, PTSD, and the GAF score assigned was 45-50.  A GAF 
score of 45-50 denotes serious symptoms and/or serious 
function impairment (in occupation, social, school 
functions).  The symptoms shown/GAF scores assigned warrant a 
70 percent rating  under the pre-November 7, 1996 criteria, 
i.e., they reflect severe social and industrial impairment.  
Although more recent GAF scores assigned (in 2003) have been 
slightly higher (52, 55) the evaluations on which they were 
based were not as complete as that in August 2001, and 
sufficient improvement to reduce the rating to a lower 
"stage" is not yet shown.

Virtual isolation in the community, totally incapacitating 
symptoms, or total occupational or social impairment due to 
PTSD symptoms are not shown at any point during the appellate 
period.  Consequently, the next higher, 100 percent, rating 
is not warranted.

Left Wrist Facture Residuals

The Board finds that a rating in excess of 10 percent is not 
warranted.  As noted, a higher rating would be warranted when 
there is limitation of pronation to a specified degree (Code 
5213) or for ankylosis of the wrist (Code 5214).  Here, on VA 
fee-basis examination in September 2001, the examiner opined, 
that the veteran's left wrist exhibited very little objective 
abnormality.  The examiner noted opined that there was full 
"painless" range of motion, and that there was no 
impairment of coordination or fatigability, and commented 
that no objective left wrist fracture residual impairment was 
observed.  Clearly, no basis for assigning a rating in excess 
of 10 percent is shown.

The veteran's statements that he has symptoms warranting a 
higher rating have been considered, but must be viewed in 
conjunction with the objective medical evidence and the 
applicable rating criteria.  






ORDER

Service connection for carotidynia is denied.

Service connection for a low back disorder is denied.

Service connection for variously diagnosed respiratory 
disorders, including as due to an undiagnosed illness, is 
denied.

Service connection for neuropathy of the upper extremities 
and for an undiagnosed illness manifested left upper 
extremity tremors is granted.

A 70 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 10 percent for left wrist fracture 
residuals is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


